Case 3:19-cv-16458-FLW-DEA Document 43 Filed 10/29/20 Page 1 of 2 PageID: 862




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
CALIFORNIA STATE TEACHERS                     :
RETIREMENT SYSTEM,                            :       Civil Action No. 19-16458 (FLW) (DEA)
                                              :
                          Petitioner,         :
                                              :
             v.                               :                      ORDER
                                              :
NOVO NORDISK, INC.,                           :
                                              :
                          Respondent.         :
                                              :

       THIS MATTER having been opened to the Court by Michael Griffinger, Esq., counsel

for Respondent Novo Nordisk, Inc. (“Novo US”), on an appeal of the Magistrate Judge’s Orders,

dated September 20, 2019 and May 13, 2020, granting Petitioner California State Teachers

Retirement System’s (“CalSTRS”) ex parte application for leave to obtain discovery for use in a

foreign proceeding pursuant to 28 U.S.C. § 1782, and denying Novo US’s Motion for

Reconsideration or, alternatively, to quash the subpoena pursuant to Fed. R. Civ. P. 45(d)(3); it

appearing that CalSTRS, through its counsel, N. Ari Weisbrot, Esq., opposes the appeal and has

filed a cross-appeal of the Magistrate Judge’s June 22, 2020 Order staying enforcement of the

September 20, 2019 Order pending appeal; the Court having reviewed the parties’ submissions in

connection with the appeal, for the reasons set forth in the Opinion also filed on this date, and for

good cause shown,

       IT IS on the 29th day of October, 2020,

       ORDERED that Novo US’s appeal of the Magistrate Judge’s Orders dated September 20,

2019 and May 13, 2020 is DENIED; and it is further
Case 3:19-cv-16458-FLW-DEA Document 43 Filed 10/29/20 Page 2 of 2 PageID: 863



       ORDERED that CalSTRS’s cross-appeal of the Magistrate Judge’s Order dated June 22,

2020 is DENIED as moot; and it is further

       ORDERED that the Magistrate Judge’s Orders granting CalSTRS’s ex parte application

for leave to obtain discovery for use in a foreign proceeding pursuant to 28 U.S.C. § 1782 and

denying Novo US’s Motion for Reconsideration or, alternatively, to quash the subpoena are

AFFIRMED; and it is further

       ORDERED that Novo US is directed to comply with the Subpoena without delay, in

accordance with the Federal Rules of Civil Procedure and the Rules of this Court.

                                                           /s/ Freda L. Wolfson
                                                           Freda L. Wolfson
                                                           U.S. Chief District Judge




                                               2
